Kbuse, J. (dissenting):
The plaintiff’s employment as counsel to the investigating committee was in direct contravention, as it seems to me, of the provisions of the defendant’s charter, which prohibits the officers, boards or departments of the city from employing other counsel than the corporation counsel. While I do not question the right of the common council to employ other counsel if for any reason the *68corporation counsel is disqualified or is unable to act and adequately protect the rights of the city, that, I think, is not this case. There is nothing to show that the corporation counsel could not, with propriety, act as counsel to the committee, and render the necessary legal services in making the investigation, nor that he was not entirely competent and willing to do so. The mere fact that he was the legal adviser of two city departments between which a controversy existed, did not disqualify him to act in the investigation. Even if the common council had the power to determine that a situation existed which required that some one other than the corporation counsel should act, and had the right to employ counsel as an incident to the making of a proper examination, it is not clear that it could delegate that power to a committee. The provisions of the charter prohibit any person from, contracting any debt on the part of the city unless specially authorized by the provisions of the act, and no member or committee of the common council has power to employ any person or incur any expense for or on behalf, of the city except as provided in the act.
Judgment affirmed, with costs.